# Case 3:20-cr-00019-JAJ-SBJ Document 36 Filed 08/24/20 Page 1 of 16

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF IOWA

)
UNITED STATES OF AMERICA, ) Criminal No. 3:20-CR-19
)
Vv. )
) PLEA AGREEMENT
JEFREN MORENO GODOY, )
)
Defendant. )

The United States of America (also referred to as “the Government”),
Defendant, JEFREN MORENO GODOY, and Defendant’s attorney, enter into this
Plea Agreement.

A. CHARGES

1. Subject Offenses. Defendant will plead guilty to Counts 1 and 3 of the
Indictment. Count 1 charges Misuse of a Social Security Number in violation of Title
42, United States Code, Section 408(a)(7)(B). Count 3 charges Aggravated Identity
Theft in violation of Title 18, United States Code, Section 1028A(a).

2. Charges Being Dismissed. If the Court accepts this Plea Agreement,
Count 2 of the Indictment will be dismissed at the time of sentencing.

3, No Further Prosecution. The Government agrees that Defendant will not
be charged in the Southern District of lowa with any other federal criminal offense
arising from or directly relating to this investigation. This paragraph and this Plea
Agreement do not apply to (1) any criminal act occurring after the date of this

agreement; or (2) any crime of violence.
' Case 3:20-cr-00019-JAJ-SBJ Document 36 Filed 08/24/20 Page 2 of 16

B. MAXIMUM PENALTIES

4, Maximum and Mandatory Minimum Punishment. Defendant
understands that the crime to which Defendant is pleading guilty in Count 1 carries
a maximum sentence of 5 years in prison; a maximum fine of $ 250,000; and a term
of supervised release of not more than three years. Defendant further understands
that the crime to which Defendant is pleading guilty in Count 3 carries a mandatory
minimum sentence of two (2) years consecutive to any other term of imprisonment
imposed on Defendant under any other provision of law; a maximum fine of $ 250,000;
and a term of supervised release of not more than one year. A mandatory special
assessment of $100 per count must also be imposed by the Court. Defendant
understands that the Court may not impose a sentence less than the mandatory
minimum sentence unless the Government files a motion for substantial assistance
under 18 U.S.C. § 3553(e). No one has promised Defendant that Defendant will be
eligible for a sentence of less than the mandetory minimum.

5. Mandatory Consecutive Sentence. Defendant understands that the
Court must impose an additional, consecutive sentence of at least two (2) years for
the offense charged under Count 3.

6. Supervised Release--Explained. Defendant understands that, during
any period of supervised release, Defendant will be under supervision and will be
required to comply with certain conditions. If Defendant were to violate a condition

of supervised release, Defendant could be sertenced to not more than two (2) years in
prison, without any credit for time previously served.

2
Case 3:20-cr-00019-JAJ-SBJ Document 36 Filed 08/24/20 Page 3 of 16

7. Detention. Pursuant to the Mandatory Detention for Offenders
Convicted of Serious Crimes Act (18 U.S.C. § 3148), Defendant agrees to remain in
custody following the completion of the entry of Defendant’s guilty plea to await the
imposition of sentence.

C. NATURE OF THE OFFENSE — FACTUAL BASIS

8. Elements Understood. Defendant understands that to prove the offense
alleged under Count 1 (Misuse of a Social Security Number) the Government would
be required to prove beyond a reasonable dovbt the following elements:

(a) Defendant represented a social security number to be the social
security number assigned to him by the Commissioner of Social

Security;

(b) This representation was false — the social security number at
issue was not assigned tc Defendant;

(c) Defendant made this representation with the intent to deceive;
and

(a) Defendant did so for the purpose of deceiving law enforcement
(investigating, prosecuting, and court) authorities in Illinois and
Iowa.
Defendant further understands that to prove the offense alleged under Count
3 (Aggravated Identity Theft), the Government would be required to prove beyond a
reasonable doubt the following elements:
(a) Defendant knowingly transferred, possessed or used;

(b) the means of identificaticn of another person;

(c) without lawful authority; and
Case 3:20-cr-00019-JAJ-SBJ Document 36 Filed 08/24/20 Page 4 of 16

(d)

Defendant did so during and in relation to a violation of a felony

enumerated in 18 U.S.C. § 1028A(C), that is the offenses charged
in Counts 1 and 2.

9. Factual Basis. As a factual basis for Defendant’s pleas of guilty,

Defendant admits the following:

(a)

(b)

(c)

(a)

Defendant is not and never has been a citizen of the United States
of America. Defendant is a native and a citizen of Colombia, South
America. He does not have, and has never had, permission to be
in the United States. He does not have a social security number
assigned to him by the Commissioner of Social Security.

At all relevant times, Merangeli Ortiz-Ortiz was a citizen of the
United States and was born in Puerto Rico. Marangeli Ortiz-Ortiz
was assigned a social security number ending in 4527.

As early as January 16, 2013, until at least March 15 of 2018,
Defendant used the name, date of birth, and social security
number of Marangeli Ortiz-Ortiz ending in 4527. Specifically, on
January 16, 2013, when Defendant was arrested by law
enforcement authorities in Moline, Illinois, Defendant gave police
in Illinois and in Bettendorf and Davenport, Iowa, the name
Marangeli Ortiz-Ortiz and provided to them the true and correct
date of birth of Marangeli Ortiz-Ortiz anc the social security
number assigned to Marangeli Ortiz-Ortiz ending in 4527.
Defendant did so with the intent to deceive law enforcement
authorities about his true identity and citizenship.

In 2013, and thereafter, Defendant was prosecuted and convicted
of burglary in Iowa and Illinois under the name, date of birth and
the social security number of Marangeli Ortiz-Ortiz. After these
convictions and while Defendant was serving a prison sentence,
the real Marangeli Ortiz-Ortiz, a female and resident of Puerto
Rico, died. Thereafter, in February and March of 2018, while
serving a term of imprisonment in Iowa, Defendant was
transported to Davenport, Iowa to serve a pertion of his sentence
in a work release program at the community correctional facility
there. In order to work in the program, while at the half-way
house, Defendant agair provided to employees of the Iowa
Department of Correcticns (DOC) the true and correct date of
birth of Marangeli Ortiz-Ortiz, and the social security number

4
Case 3:20-cr-00019-JAJ-SBJ Document 36 Filed 08/24/20 Page 5 of 16

ending in 4527 assigned t> Marangeli Ortiz-Ortiz claiming falsely
that he was Marangeli Ortiz-Ortiz. Defendant did so with the
intent and purpose to dec2ive the lowa DOC employees and other
authorities about his true identity and citizenship.

(d) To verify and authenticate the number provided by the
Defendant, Iowa DOC officials submitted the social security
number to the Social Security Administration. At that time, the
Social Security office reported to the lowa DOC that the number
was assigned to a deceased person. After Defendant learned of
this, he absconded.

(ec) On June 28, 2019, officers with the Burlington North Santa Fe
Police Department encountered Defendant and two others riding
a train northbound near Everett, Washington. Defendant told the
officers he was born on June 15, 1984 in Puerto Rico and that he
was a United States citizen. He also provided law enforcement
with a Social Security Number (XXX-XX-9954). Special Agents
with the U.S. Homeland Security Investigations (HSI) obtained a
set of fingerprints from Defendant. The identifiers and
fingerprints were submitted electronically to law enforcement
databases maintained by the Federal Bureau of Investigation.
The fingerprints were matched to a file in the name of Marangeli
Ortiz Ortiz due to Defendant’s use of those identifiers from the
state prosecutions in 2013.

(f) On December 18, 2019, HSI Special Agents and Customs and
Border Patrol Officers encountered Defendant in Everett,
Washington. At the time of encounter, Defendant admitted he is
Jefren Moreno Godoy and a citizen of Colombia, South America
who lacked lawful immigration status in the United States.

(g) Defendant used the means of identification including the date of
birth and social security number of Marangeli Ortiz-Ortiz without
lawful authority and did so during and in relation to Defendant’s
false claim of United States citizenship and the misuse of
Marangeli Ortiz-Ortiz’s social security number.

10.  Truthfulness of Factual Basis. Defendant acknowledges that the above
statements are true. Defendant understands that, during the change of plea hearing,

the judge and the prosecutor may ask Defendant questions under oath about the

5
Case 3:20-cr-00019-JAJ-SBJ Document 36 Filed 08/24/20 Page 6 of 16

offense to which Defendant is pleading guilty, in the presence of Defendant's attorney.
Defendant understands that Defendant must answer these questions truthfully, and
that Defendant can be prosecuted for perjury if Defendant gives any false answers.
11. Waiver of Rule 410 Rights. Defendant expressly waives Defendant’s
rights under Rule 410 of the Federal Rules of Evidence and agrees that all factual
statements made in this plea agreement, including under the Factual Basis, are
admissible against Defendant. Should Defendant fail to plead guilty pursuant to this
plea agreement or move to withdraw his plea or to set aside Defendant’s conviction,
then these admissions may be used against Defendant in the Government’s case-in-
chief and otherwise, including during the continuing prosecution of this case.
12. Venue. Defendant agrees that venue for this case is proper for the
United States District Court for the Southern District of Iowa.
D. SENTENCING
13. Sentencing Guidelines. Defendant understands that Defendant’s
sentence will be determined by the Court after considering the advisory United States
Sentencing Guidelines, together with other factors set forth by law. The Sentencing
Guidelines establish a sentencing range based upon factors determined to be present
in the case, which include, but are not limited to the following:
(a) Section 2B1.1 governs the offense charged in Count 1; under
U.S.S.G. Appendix A, the parties agree that violations of 42
U.S.C. Section 408(a)(7)(3) are addressed in guidelines Chapter

2, Section 2B1.1;

(b) Base Offense Level (BOL) for Count 1; the parties agree that the
BOL for Count 1 would normally be 6 but due to the cross-

6
Case 3:20-cr-00019-JAJ-SBJ Document 36 Filed 08/24/20 Page 7 of 16

reference at § 2B1.1(c)(8) and because Defendant made false
claims of United States citizenship, offenses covered by § 2L2.2,
the BOL is 8;

(c) Section 2B1.6 governs the offense charged in Count 3; the parties
agree that under U.S.S.G. Appendix A, the violation of 18 U.S.C.
§ 1028A is addressed in Chapter 2, Section 2B1.6. requiring a
mandatory minimum sentence of two years consecutive to the
sentence imposed for the violation of Count 1;

(a) The nature and extent of Defendant's criminal history (prior
convictions), the defendant understands that his criminal history
will be investigated to determine the total number of Criminal
History points and his Criminal History Category; and

(e) Acceptance or lack of acceptance of responsibility.

Defendant understands that, under some circumstances, the Court may “depart” or
“vary” from the Sentencing Guidelines and impose a sentence more severe or less
severe than provided by the guidelines, up to the maximum in the statute of
conviction. Defendant has discussed the Sentencing Guidelines with his attorney.
14. Acceptance of Responsibility. The Government agrees to recommend
that Defendant receive credit for acceptance of responsibility under USSG §8E1.1.
The Government reserves the right to oppose a reduction under §3E1.1 if after the
plea proceeding Defendant obstructs justice, fails to cooperate fully and truthfully
with the United States Probation Office, attempts to withdraw Defendant’s plea, or
otherwise engages in conduct not consistent with acceptance of responsibility. Ifthe
base offense level is 16 or above, as determined by the Court, the Government agrees

that Defendant should receive a 3-level reduction, based on timely notification to the

Government of Defendant’s intent to plead guilty.
Case 3:20-cr-00019-JAJ-SBJ Document 36 Filed 08/24/20 Page 8 of 16

15. Presentence Report. Defendant understands that the Court may defer
a decision as to whether to accept this Plea Agreement until after a Presentence
Report has been prepared by the United States Probation Office, and after
Defendant’s attorney and the Government have had an opportunity to review and
challenge the Presentence Report. The parties are free to provide all relevant
information to the Probation Office for use in preparing a Presentence Report.

16. Disclosure of Presentence Investigation Reports. The United States
District Court for the Southern District of Iowa has issued the following
Administrative Order:

The presentence investigation report is a sealed and confidential document.

Unless specifically authorized by the district court, a defendant may not

disseminate, disclose, or distribute a presentence investigation report, or any

part or page of a presentence investigetion report, in either draft or final form.

A defendant who violates this order, may be subject to prosecution for contempt

of court under 18 U.S.C. § 401(8). This order does not apply to a defendant’s

review of a presentence investigation report with the defendant’s own attorney.
Defendant acknowledges and understands this order.

17. Evidence at Sentencing. The parties may make whatever comment and
evidentiary offer they deem appropriate at the time of sentencing and entry of plea,
provided that such offer or comment does not violate any other provision of this Plea
Agreement. Nothing in this Plea Agreement restricts the right of Defendant or any
victim to make an allocution statement, to “he extent permitted under the Federal

Rules of Criminal Procedure, nor does this Plea Agreement convey any rights to

appear at proceedings or make statements that do not otherwise exist.
‘ Case 3:20-cr-00019-JAJ-SBJ Document 36 Filed 08/24/20 Page 9 of 16

18. Sentence to be Decided by Judgz -- No Promises. This Plea Agreement
is entered pursuant to Rule 11(c)(1)(A) of the Federal Rules of Criminal Procedure.
Defendant understands that the final sentence, including the application of the
Sentencing Guidelines and any upward or downward departures, is within the sole
discretion of the sentencing judge, and that the sentencing judge is not required to
accept any factual or legal stipulations agreed to by the parties. Any estimate of the
possible sentence to be imposed, by a defense attorney or the Government, is only a
prediction, and not a promise, and is not binding. Therefore, it is uncertain at this
time what Defendant’s actual sentence will ke.

19. No Right to Withdraw Plea. Defendant understands that Defendant
will have no right to withdraw Defendant’s plea, or if the sentence imposed, or the
application of the Sentencing Guidelines, is other than what Defendant anticipated,
or if the sentencing judge declines to follow the parties’ recommendations.

E. FINES AND COSTS

20. Fines and Costs. Issues relating to fines and/or costs of incarceration
are not dealt with in this agreement, and the parties are free to espouse their
respective positions at sentencing.

21. Special Assessment. Defendant agrees to pay the mandatory special

assessment of $ 200 ($100 per count) at or before the time of sentencing, as required

by 18 U.S.C. § 3013.
Case 3:20-cr-00019-JAJ-SBJ Document 36 Filed 08/24/20 Page 10 of 16

F. LIMITED SCOPE OF AGREEMENT

22. Limited Scope of Agreement. This Plea Agreement does not limit, in
any way, the right or ability of the Government to investigate or prosecute Defendant
for crimes occurring outside the scope of this Plea Agreement. Additionally, this
Plea Agreement does not preclude the Gevernment from pursuing any civil or
administrative matters against Defendant, including, but not limited to, civil tax
matters and civil forfeiture which arise from, or are related to, the facts upon which
this investigation is based.

23. Agreement Limited to Southern District of Iowa. This Plea Agreement
is limited to the United States Attorney’s Office for the Southern District of Iowa, and
cannot bind any other federal, state or local prosecuting, administrative, or
regulatory authorities.

24. Immigration Consequences of Defendant’s Guilty Plea. Defendant has
discussed with Defendant’s counsel the impact of Defendant’s guilty plea on
Defendant’s immigration status if Defendant is not a citizen of the United States.
Defendant specifically understands that Defendant’s guilty plea may restrict
Defendant's ability to challenge Defendant’s removal from the United States in the
future, and that Defendant may be subject to immediate removal from the United
States following the service of Defendant’s sentence. Defendant further understands
that Defendant is pleading guilty to an “aggravated felony,” which means that
Defendant would be subject to enhanced criminal penalties if Defendant were to

reenter the United States without authorization.

10
Case 3:20-cr-00019-JAJ-SBJ Document 36 Filed 08/24/20 Page 11 of 16

G. WAIVER OF TRIAL, APPEAL AND POST-CONVICTION RIGHTS

25. Trial Rights Explained. Deferdant understands that this guilty plea

waives the right to:

(a)

(b)

(c)

(d)
(e)

f)

(g)

Continue to plead not guilty and require the Government to prove
the elements of the crime beyond a reasonable doubt;

A speedy and public trial by jury, which must unanimously find
Defendant guilty before there can be a conviction;

The assistance of an attorney at all stages of trial and related
proceedings, to be paid at Government expense if Defendant
cannot afford to hire an attorney;

Confront and cross-examine adverse witnesses;

Present evidence and to have witnesses testify on behalf of
Defendant, including having the Court issue subpoenas to compel
witnesses to testify on Defendant’s behalf;

Not testify or have any adverse inferences drawn from the failure
to testify (although Defendant also has the right to testify, if
Defendant so chooses); and

If Defendant is convicted, the right to appeal, with the assistance
of an attorney, to be paid at Government expense if Defendant
cannot afford to hire an attorney.

26. Waiver of Appeal and Post-Conviction Review. Defendant knowingly and

expressly waives any and all rights to appeal Defendant’s conviction in this case,

including a waiver of all motions, defenses and objections which Defendant could

assert to the charges, or to the Court’s entry of judgment against Defendant; except

that both Defendant and the United States preserve the right to appeal any sentence

imposed by the Court, to the extent that an appeal is authorized by law. Also,

Defendant knowingly and expressly waives any and all rights to contest Defendant’s

11
Case 3:20-cr-00019-JAJ-SBJ Document 36 Filed 08/24/20 Page 12 of 16

conviction and sentence in any post-conviction proceedings, including any

proceedings under 28 U.S.C. § 2255. These waivers are full and complete, except

that they do not extend to the right to appeal or seek post-conviction relief based on

grounds of ineffective assistance of counsel or prosecutorial misconduct.

H. VOLUNTARINESS OF PLEA AND OPPORTUNITY TO CONSULT
WITH COUNSEL

27.  Voluntariness of Plea. Defendant represents that Defendant's decision

to plead guilty is Defendant’s own, voluntary decision, and that the following is true:

(a)

(b)

(c)

(d)

Defendant has had a full opportunity to discuss all the facts and
circumstances of this case with Defendant’s attorney, and
Defendant has a clear understanding of the charges and the
consequences of this plea, including the maximum penalties
provided by law.

No one has made any promises or offered any rewards in return
for this guilty plea, other than those contained in this written
agreement.

No one has threatened Defendant or Defendant’s family to induce
this guilty plea.

Defendant is pleading guilty because in truth and in fact
Defendant is guilty and for no other reason.

28. Consultation with Attorney. Defendant has discussed this case and this

plea with Defendant’s attorney and states that the following is true:

(a)

(b)

Defendant states that Defendant is satisfied with the
representation provided by Defendant’s attorney.

Defendant has no complaint about the time or attention

Defendant’s attorney has devoted to this case nor the advice the
attorney has given.

12
Case 3:20-cr-00019-JAJ-SBJ Document 36 Filed 08/24/20 Page 13 of 16

(c) Although Defendant’s attorney has given Defendant advice on
this guilty plea, the decision to plead guilty is Defendant's own
decision. Defendant’s decision to enter this plea was made after
full and careful thought, ‘with the advice of Defendant’s attorney,
and with a full understanding of Defendant’s rights, the facts and
circumstances of the case, and the consequences of the plea.

L GENERAL PROVISIONS

29. Entire Agreement. This Plea Agreement, and any attachments, is the
entire agreement between the parties. Anv modifications to this Plea Agreement
must be in writing and signed by all parties.

30. Public Interest. The parties state this Plea Agreement is in the public
interest and it takes into account the benefit to the public of a prompt and certain
disposition of the case and furnishes adequate protection to the public interest and is
in keeping with the gravity of the offense anid promotes respect for the law.

31. Execution/Effective Date. This Plea Agreement does not become valid
and binding until executed by each of the individuals (or their designated
representatives) shown below.

32. Consent to Proceed by Video Conferencing. Defendant consents to any Cn
proceedings in this case, to inelude plea and@sentencing proceedings, being conducted ACC

by video or telephone technology, i Court finds further delay would seriously

   
     

harm the interests of justice. Défendant has hatkthe opportunity to consult with

Defendant’s attorney about the use of video or telephone technology in this case.

13
Case 3:20-cr-00019-JAJ-SBJ Document 36 Filed 08/24/20 Page 14 of 16

J. SIGNATURES

33. Defendant. I have read all of this Plea Agreement and have discussed it
with my attorney. I fully understand the Plea Agreement and accept and agree to it
without reservation. I do this voluntarily and of my own free will. No promises have
been made to me other than the promises in this Plea Agreement. I have not been
threatened in any way to get me to enter into this Plea Agreement. I am satisfied
with the services of my attorney with regard to this Plea Agreement and other
matters associated with this case. I am entering into this Plea Agreement and will
enter my plea of guilty under this Agreement because I committed the crime to which
I am pleading guilty. I know that I may ask my attorney and the judge any questions
about this Plea Agreement, and about the rights that I am giving up, before entering
into the plea of guilty.

$/14/2020 lefren rmoeno Godoy

Date Jefren Moreno Godoy

34.  Defendant’s Attorney. I have read this Plea Agreement and have
discussed it in its entirety with my client. There is no Plea Agreement other than the
agreement set forth in this writing. My client fully understands this Plea Agreement.
I am satisfied my client is capable of enterirg into this Plea Ag-eement, and dogs so
voluntarily of Defendant’s own free will, with full knowledge of Defendant’s legal
rights, and without any coercion or compulsion. I have had full access to the
Government’s discovery materials, and I believe there is a factual basis for the plea.

I concur with my client entering into this Plza Agreement and in entering a plea of

14
Case 3:20-cr-00019-JAJ-SBJ Document 36 Filed 08/24/20 Page 15 of 16

guilty pursuant to the Plea Agreement.

SH4 [2020
Date
35. United States.

Agreement.

eet 2026 By:

Date

de Mle lillian

Diane Z. Helphrey.

Attorney at Law

101 West Second Street, Suite 401
Davenport, Iowa 52801

Tel: (668) 322-8931

Email: diane_helphrey@fd.org

The Government agrees to the terms of this Plea

Marc Krickbaum
United States Attorney

Pitted © CAL

cigar R Cronk III

As t United States Attorney
131 East Fourth Street, Suite 310
Davenport, lowa 52801

Tel: (563) 449-5432

Fax: (563) 449-5433

Email: cliff.cronk@usdoj.gov

 
‘+ Case 3:20-cr-00019-JAJ-SBJ Document 36 Filed 08/24/20 Page 16 of 16

CERTIFICATION OF INTERPRETATION
The undersigned hereby certifies that he/she is fluent in the English
language and the Spanish language; and that he/she has truly and accurately
sight-translated the foregoing PLEA AGREEMENT by phone to
JEFREN MORENO GODOY, providing a complete and accurate rendition in

- order to convey the true legal equivalent of the entire document to the best of

his/her knowledge and ability.

Interpreter’s Name (printed): berabinn Eeldheron
SlMi20 Arslan Ty dhonin

Date Interpreter’s Signature

16
